 

Exhibit 10(j)

 

AMENDMENT TO LOAN DOCUMENTS

 

           THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
AUGUST 25, 2008, by and between FREDERICK COUNTY BANCORP, INC., a Maryland
corporation (the “Borrower”), and ATLANTIC CENTRAL BANKERS BANK (the “Bank”).

 

BACKGROUND

 

           A.       On April 21, 2005, the Borrower executed and delivered to
Bank, inter alia, a Revolving Line of Credit Promissory Note (the “Note”)
evidencing a loan in the principal sum of Two Million and No/100 Dollars
($2,000,000.00) (the “Loan”) and that certain commitment letter dated March 31,
2005 (the “Commitment Letter”), as may be amended from time to time and other
documents described in or accompanying the Note, including, any pledge
agreements, collateral assignments, and other agreements, instruments,
certificates (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

           B.       The outstanding principal balance of the Loan as of
August 25, 2008 is Zero and No/100 Dollars ($0.00).


 

           C.       The Borrower and the Bank desire to amend the Loan Documents
as provided for in this Amendment.

 

           NOW, THEREFORE, in consideration of the mutual covenants herein
contained and intending to be legally bound hereby, the parties hereto agree as
follows:

 


1.        THE LOAN DOCUMENTS ARE HEREBY AMENDED SUCH THAT (A) THE MATURITY DATE
SHALL BE EXTENDED TO SEPTEMBER 1, 2009 (THE “MATURITY DATE”) AND (B) THE
PRINCIPAL AMOUNT SHALL BE INCREASED TO THREE MILLION AND NO/100 DOLLARS
($3,000,000.00).  THE BORROWER WILL CONTINUE TO PAY TO THE BANK, MONTHLY
PAYMENTS OF INTEREST ONLY ON THE FIRST (1ST) DAY OF EACH MONTH, WITH ALL THEN
OUTSTANDING PRINCIPAL, ACCRUED BUT UNPAID INTEREST AND ANY OTHER SUMS DUE AND
PAYABLE UNDER THE LOAN DOCUMENTS, DUE AND PAYABLE IN FULL ON THE MATURITY DATE. 
BORROWER WILL BE REQUIRED TO REPAY THE OUTSTANDING PRINCIPAL BALANCE DOWN TO
ZERO AND NO/100 DOLLARS ($0.00) FOR A PERIOD NO LESS THAN THIRTY (30)
CONSECUTIVE DAYS.  ANY AND ALL REFERENCES TO THE NOTE OR COMMITMENT LETTER IN
ANY OTHER LOAN DOCUMENT SHALL BE DEEMED TO REFER TO THE NOTE AND COMMITMENT
LETTER AS AMENDED BY THIS AMENDMENT.  THIS AMENDMENT IS DEEMED INCORPORATED INTO
EACH OF THE LOAN DOCUMENTS. ANY INITIALLY CAPITALIZED TERMS USED IN THIS
AMENDMENT WITHOUT DEFINITION SHALL HAVE THE MEANINGS ASSIGNED TO THOSE TERMS IN
THE LOAN DOCUMENTS.  TO THE EXTENT THAT ANY TERM OR PROVISION OF THIS AMENDMENT
IS OR MAY BE INCONSISTENT WITH ANY TERM OR PROVISION IN ANY LOAN DOCUMENT, THE
TERMS AND PROVISIONS OF THIS AMENDMENT SHALL CONTROL.


 


2.        THE BORROWER HEREBY CERTIFIES THAT: (A) ALL OF ITS REPRESENTATIONS AND
WARRANTIES IN THE LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT, ARE, EXCEPT AS
MAY OTHERWISE BE STATED IN THIS AMENDMENT: (I) TRUE AND CORRECT AS OF THE DATE
OF THIS AMENDMENT, (II) RATIFIED AND CONFIRMED WITHOUT CONDITION AS IF MADE
ANEW, AND (III) INCORPORATED INTO THIS AMENDMENT BY REFERENCE, (B) NO EVENT OF
DEFAULT OR EVENT WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, EXISTS UNDER ANY LOAN DOCUMENT WHICH
WILL NOT BE CURED BY THE EXECUTION AND EFFECTIVENESS OF THIS AMENDMENT, (C) NO
CONSENT, APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION OR FILING WITH,
ANY THIRD PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
CARRYING OUT OF THIS AMENDMENT OR, IF REQUIRED, HAS BEEN OBTAINED, AND (D) THIS
AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED SO THAT IT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS.  THE BORROWER CONFIRMS THAT THE OBLIGATIONS REMAIN
OUTSTANDING WITHOUT DEFENSE, SET OFF, COUNTERCLAIM, DISCOUNT OR CHARGE OF ANY
KIND AS OF THE DATE OF THIS AMENDMENT.


 

3.       The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.

 

4.       This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

5.       This Amendment will be binding upon and inure to the benefit of the
Borrower and the Bank and its respective heirs, executors, administrators,
successors and assigns.

 

--------------------------------------------------------------------------------


 

6.       This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located.  This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.

 

7.        Except as amended hereby, the terms and provisions of the Loan
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed.  Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Bank’s
rights and remedies (all of which are hereby reserved).  The Borrower expressly
ratifies and confirms the confession of judgment (if applicable) and waiver of
jury trial provisions contained in the Loan Documents.

 

           WITNESS the due execution of this Amendment as a document under seal
as of the date first written above.

 

WITNESS / ATTEST:

FREDERICK COUNTY BANCORP, INC.

 

 

a Maryland corporation

 

 

 

 

 

/s/ Lisa D. Mulks

 

By:

/s/ William R. Talley, Jr.

 

Print Name:

Lisa D. Mulks

 

 

William R. Talley, Jr.

(SEAL)

 

 

Executive Vice President & CFO

 

 

 

 

 

 

ATLANTIC CENTRAL BANKERS BANK

 

 

 

 

 

 

By:

/s/ Bernadette M. Kibe

 

 

 

Bernadette M. Kibe

(SEAL)

 

 

Assistant Vice President & Commercial Banking Officer

 

10(j)-2

--------------------------------------------------------------------------------